Title: From Thomas Jefferson to James Madison, [13 May 1793]
From: Jefferson, Thomas
To: Madison, James



Th:J. to J. Mad.
[13 May 1793]

  I wrote you on the 5th. covering an open letter to Colo. Monroe. Since that I have received yours of Apr. 29.—We are going on here in  the same spirit still. The Anglophobia has seised violently on three members of our council. This sets almost every day on questions of neutrality. H. produced the other day the draught of a letter from himself to the Collectors of the customs, giving them in charge to watch over all proceedings in their districts contrary to the laws of neutrality or tending to infract our peace with the belligerent powers, and particularly to observe if vessels pierced for guns should be built, and to inform him of it. This was objected to 1. as setting up a system of espionage, destructive of the peace of society. 2. transferring to the Treasury Departmt. the conservation of the laws of neutrality and our peace with foreign nations. 3. it was rather proposed to intimate to the judges that the laws respecting neutrality being now come into activity, they should charge the grand juries with the observance of them; these being constitutional and public informers, and the persons accused knowing of what they should do, and having an opportunity of justifying themselves. E.R. found out a hair to split, which, as always happens, became the decision. H. is to write to the collectors of the customs, who are to convey their information to the Attornies of the districts, to whom E.R. is to write to receive their information and proceed by indictment. The clause respecting the building vessels pierced for guns was omitted. For tho’ 3. against 1. thought it would be a breach of neutrality, yet they thought we might defer giving a public opinion on it as yet. Every thing my dear Sir, now hangs on the opinion of a single person, and that the most indecisive one I ever had to do business with. He always contrives to agree in principle with one, but in conclusion with the other. Anglophobia, secret Antigallomany, a federalisme outrée, and a present ease in his circumstances not natural, have decided the complexion of our dispositions, and our proceedings towards the Conspirators against human liberty and the Assertors of it, which is unjustifiable in principle, in interest, and in respect to the wishes of our constituents. A manly neutrality, claiming the liberal rights ascribed to that condition by the very powers at war, was the part we should have taken, and would I believe have given satisfaction to our allies. If any thing prevents it’s being a mere English neutrality, it will be that the penchant of the P. is not that way, and above all, the ardent spirit of our constituents. The line is now drawing so clearly as to shew, on one side, 1. the fashionable circles of Phila., N. York, Boston and Charleston (natural aristocrats), 2. merchants trading on British capitals. 3. paper men, (all the old tories are found in some one of these three descriptions). On the other side are 1. merchants trading on their own capitals. 2. Irish merchants, 3. tradesmen, mechanics, farmers and every other possible description of our citizens.—Genest is not yet arrived tho’ hourly expected.—I have just heard that the workmen I had desired from Europe were engaged  and about to embark. Another strong motive for making me uneasy here. Adieu my dear Sir.
